Citation Nr: 0033715	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-19 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a stomach disorder, 
to include residuals of surgical treatment of a hernia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a 
spinal tap.  


REPRESENTATION

Appellant represented by:	F. Fleming, private attorney


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1955 to April 
1957.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which service connection was denied for a stomach 
condition, hypertension, and a spinal tap, and the RO 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for a low 
back condition, to include herniated disc of the lumbar 
spine.  Subsequently, in an August 1999 rating decision, the 
RO determined that new and material evidence had been 
presented to reopen a claim for service connection for a back 
disorder, and the RO reopened the claim, but denied service 
connection on the basis that the claim was not well-grounded.  

The claims for service connection for hypertension, a stomach 
disorder, and residuals of a spinal tap are the subject of a 
remand which immediately follows the decision herein.  In 
addition, the claim for service connection for a back 
disorder, which is reopened herein, is also the subject of a 
remand.  


FINDINGS OF FACT

1.  In November 1988, the RO denied service connection for a 
back condition, on the basis that there was no evidence of 
that disorder in service or of continuity of the disorder 
after service; as an appeal was not initiated within one year 
following notification thereof, the November 1988 rating 
action is final.  

2.  Evidence submitted since November 1988 which suggests 
that the veteran has had chronic back problems since service 
was not considered at the time of the prior final 
disallowance, and is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The RO's November 1988 rating decision, denying service 
connection for a herniated disc, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  New and material evidence has been received to reopen a 
claim for service connection for a back disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that during his active duty, he 
underwent stomach surgery and a spinal tap which resulted in 
problems with his back and legs.  
Initially, the Board notes that the service medical records 
have not been associated with the claims folder.  The 
National Personnel Records Center has indicated that there 
are no available medical records for the veteran.  In cases 
where the service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. 
§ 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see 
Hayre v. West, 188 F.3d 1327, 1331-32 (Fed. Cir. 1999) 
(certain requirements "inherent" in the duty to assist, 
including a requirement that the Secretary notify the 
claimant if VA is unable to obtain pertinent service medical 
records (SMRs) specifically requested by the veteran so that 
the claimant may independently attempt to obtain the SMRs or 
submit alternative evidence and/or timely appeal.) 

In a November 1988 rating decision, the RO denied service 
connection for a back condition.  It was noted that the 
veteran had filed several claims for service connection for a 
back condition since 1978; however, the November 1988 
decision was the initial rating action on a claim for service 
connection for back pathology.  No service medical records 
were available, and the RO noted that the veteran had 
furnished no evidence of service incurrence of a back 
disability or evidence of continuity since the time of 
discharge.  The RO found that a herniated disc was not 
incurred in or aggravated by the veteran's period of active 
service.  By letter dated November 8, 1988, the veteran was 
notified that the evidence did not establish service 
connection for a back condition.  The veteran did not 
initiate an appeal within one year following notification of 
the adverse decision, and thus, the November 1988 decision is 
final.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000), 38 C.F.R. § 20.1103 (2000).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

The August 1999 statement of the case reflects that the RO 
found that new and material evidence had been presented to 
reopen the claim for service connection for a back disorder, 
and the claim was reopened.  The Board agrees that new and 
material evidence has been presented.  See 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board also notes that 38 U.S.C.A. 
§ 7104 requires that each decision of the Board include a 
"written statement of the Board's findings and conclusions, 
and the reasons and bases for those findings and conclusions, 
on all material issues of fact and law presented in the 
record."  

The August 1999 statement of the case provided notice of the 
applicable laws and regulations pertaining to new and 
material evidence, specifically 38 C.F.R. § 3.156 (2000).  
According to 38 C.F.R. § 3.156 (a), "new and material 
evidence means evidence not previously submitted to 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The November 1988 rating decision represents the last final 
denial of a claim for service connection for a back disorder.  
Therefore, the Board has conducted a review of the 
documentation submitted since that time, in order to 
determine if new and material evidence has been presented to 
reopen such a claim.  See Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The additional evidence submitted since November 
1988 includes VA outpatient treatment records, various lay 
statements, and statements by the veteran on appeal, as well 
as duplicates of service personnel records already submitted, 
and one additional page of service personnel records, a DA 
Form 1, which reflects that, in early September 1955, the 
veteran was given 14 days of convalescent leave after 
hospitalization. 

In a June 1997 statement, J.J. indicated that approximately 
25 to 30 years ago, the veteran was in California visiting 
with his family, and during this time he had complained of 
back problems.  W.T. indicated that he knew the veteran 
suffered and complained with back problems.  The veteran's 
mother reported that the veteran suffered from sharp pains 
and weakness in his lower back and extreme leg pain.  These 
statements were not considered at the time of the November 
1988 decision.  These lay statements, together with the 
veteran's contentions, suggest that the veteran has suffered 
from a back problem chronically since the time of his active 
service.  

In light of the unavailability of the service medical 
records, and in the context of the evidence already of 
record, the Board is of the opinion that the additional 
evidence submitted since November 1988 is so significant that 
it must be considered in order to fairly decide the merits of 
a claim for service connection for a back disorder.  See also 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  Accordingly, 
the Board finds that new and material evidence has been 
presented and the claim for service connection for a back 
disorder is reopened.  


ORDER

The petition to reopen the claim for service connection for a 
back disorder is granted, and the appeal is granted, to this 
extent only.  

REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service connection may also be granted for a 
chronic disease, such as arthritis, ulcers, or hypertension, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Having reopened the claim for service connection for a back 
disorder, the Board has determined that this claim must be 
returned to the RO in order to ensure compliance with due 
process considerations and the provisions of recently enacted 
legislation.  

The veteran contends that during his active duty, he 
underwent stomach surgery, including surgical treatment of a 
hernia, and contends that a spinal tap performed during his 
medical treatment resulted in problems with his back and 
legs.  The Board notes that the veteran's service connection 
claims for hypertension, a stomach disorder, and residuals of 
a spinal tap, as well as the reopened claim of entitlement to 
service connection for a back disorder, were denied by the RO 
as not well grounded.  During the pendency of the veteran's 
appeal, 38 U.S.C.A. § 5103, which concerns VA's duty to 
assist a claimant with the development of facts pertinent to 
his claim, has been substantially revised.  The revised 
statutes contain no requirement that the veteran submit 
evidence establishing a well-grounded claim, and require more 
generally that VA assist a claimant with the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Under the new provisions, VA must make "reasonable efforts" 
to obtain relevant records (including private records) that 
the claimant adequately identifies and authorizes VA to 
obtain.  In addition, the claimant and his or her 
representative must be notified when VA is unable to obtain 
all of the relevant records which are sought in conjunction 
with a claim.  In the case of a claim for disability 
compensation, the assistance provided by VA shall also 
include providing a medical examination or obtaining an 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

In light of these statutory amendments, the Board is of the 
opinion that additional evidentiary development is required 
with regard to each of the veteran's appeals.  Specifically, 
in light of the unavailability of the service medical records 
and evidence indicating that the veteran was hospitalized 
during service, the Board is of the opinion that additional 
attempts should be made to locate any available service 
medical records, personnel records, administrative records, 
or other service records for the veteran, from either primary 
or secondary sources. 

In addition, the record indicates that when pursuing claims 
in 1978, the veteran reported that he had received post-
service treatment for trouble with his back and legs from 
various physicians, including a Dr. M. of Dallas, Texas (1959 
to 1968); a Dr. V.S. of Longview, Texas (1968 to 1973/1974); 
a Dr. T. T. of Tyler, Texas (from 1973 or 1974 to 1978); and 
a Dr. S., who was associated with Mother Francis Hospital in 
Tyler, Texas, and who operated on the veteran in 1978.  While 
some of the records from the veteran's 1978 back operation 
have been associated with the claims folder, the record does 
not indicate that the RO attempted to obtain or to aid the 
veteran in obtaining the rest of these private treatment 
records. 

On remand, the veteran should be notified of the importance 
of submitting medical records which indicate continuity of 
symptomatology for the claimed disabilities.  In addition, he 
should be asked to provide information such as the dates and 
locations of medical treatment he has received in the post-
service period, so that meaningful development may be 
conducted with regard to his claims.  The veteran will also 
be afforded VA examinations in order to determine the nature, 
severity, and etiology of the disabilities claimed on appeal, 
as he has not yet been afforded VA examination in conjunction 
with his claims.  

Accordingly, the claims on appeal are REMANDED for the 
following actions:

1.  The RO should ask the veteran to 
provide information regarding the dates 
and location of any treatment he has 
received for the claimed back disorder, 
stomach disorder, hypertension, and 
spinal tap residuals in the post-service 
period, to include both VA and private 
sources.  The RO should specifically 
request that the veteran provide names 
and current addresses for the private 
physicians/facilities from whom he 
received treatment in the years between 
his discharge from active service and 
1978, including, but not limited to, 
those noted in the Remand discussion 
above.  Upon obtaining the appropriate 
authorizations, the RO should contact all 
identified caregivers and facilities in 
order to request copies of pertinent 
treatment records for the veteran.  

Complete copies of the veteran's VA 
medical records should be associated with 
the claims folder, as it appears that the 
only records previously sought were those 
from 1996 to 1998.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

2.  The veteran should be notified that 
evidence of a relationship between the 
claimed disabilities and the period of 
active service is required for a 
successful service connection claim, and 
that he should submit evidence of 
continuity of symptomatology for those 
disabilities from the time of service to 
the present.  The veteran should be 
advised of alternative types of evidence 
he may submit to establish his medical 
condition proximate to service, including 
employment examinations and applications, 
insurance applications and examinations, 
pharmacy records, and the like.  The RO 
should inform the veteran that failure to 
cooperate with requests for additional 
information might preclude meaningful 
development with regard to his claims.  

3.  The RO should again contact the 
National Personnel Records Center in 
order to request copies of any available 
service records for the veteran, to 
include service personnel and service 
medical records.  By contacting the 
appropriate custodians, the RO should 
request additional searches for the 
veteran's service records from all 
secondary sources, including any 
administrative and personnel records; 
clinical records, including x-rays and 
inpatient records; sick and morning 
reports; and Surgeon General's Office 
(SGO) reports.  Such searches should 
include the period from April 1955 to 
April 1957.  In addition, the RO should 
request an additional search for records 
from the medical facility on base at Fort 
McArthur, California, where the veteran 
claims to have undergone an operation on 
his abdomen in 1955.  The RO should 
ensure that any information which could 
facilitate a search for these additional 
records is provided, including the 
veteran's social security and service 
numbers, his unit of assignment, and any 
other pertinent information.  

If any such search for additional records 
is negative, documentation to that effect 
should be placed in the veteran's claims 
folder.

4.  The RO should schedule the veteran 
for appropriate VA examinations for the 
purpose of determining the nature, 
severity, and etiology of the claimed 
disabilities, including hypertension; a 
stomach disorder, to include ulcers or 
residuals of surgical treatment of a 
hernia; a back disorder; and residuals of 
a spinal tap.  All special tests and 
studies should be conducted, as 
indicated, and all objective findings 
should be noted in detail.  The 
examiner(s) should indicate all 
appropriate diagnoses, and it should be 
noted whether residuals of a spinal tap 
are currently manifested.  The 
examiner(s) who conduct(s) examination of 
the veteran's back should be asked to 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a current back disorder which is 
related to the veteran's service or any 
incident thereof, including a spinal tap 
performed which the veteran was in 
service.

5.  VA has a duty to fully inform the 
veteran of the consequences of the 
failure to undergo the scheduled 
examination(s).  The RO must comply with 
all notification requirements regarding 
the duty to report, and should advise the 
veteran of the consequences of failure to 
report for examination, under the 
provisions of 38 C.F.R. § 3.655.  

6.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If any VA examination report does 
not contain all of the requested findings 
and/or opinions, it should be returned 
for completion.  

7.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claims based on 
all of the evidence which is now of 
record.  If the decision remains adverse, 
the RO should provide the appellant and 
his representative with a supplemental 
statement of the case, along with an 
adequate period of time within which to 
respond thereto.   

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  




		
	TRESA M. SCHLECHT
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



